*185The arresting officer’s testimony amply supports the hearing court’s determination that defendant was arrested based upon probable cause. Such cause was provided by the observation officers’ radio reports to the arresting officer of the sale of drugs to an undercover officer by defendant, and another and the undercover officer’s communication to one of the observation officers concerning the transaction (see, People v Parris, 83 NY2d 342, 346-348, explaining People v Petralia, 62 NY2d 47, cert denied 469 US 852). Issues of the arresting officer’s credibility were properly placed before the. hearing court, which had the advantage of seeing and hearing the witness and we find no reason on this record to disturb its determination (People v Spencer, 188 AD2d 408, lv denied 81 NY2d 893). Defendant’s remaining contention, concerning evidence recovered in a search of his person following his arrest, is unpreserved, since counsel failed to raise the argument before the hearing court and, in any event, is without merit. Concur— Murphy, P. J., Wallach, Rubin, Williams and Mazzarelli, JJ.